Citation Nr: 0809157	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  04-43 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance 
pursuant to Title 38, United States Code, Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steven D. Reiss, Senior Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to March 
1970 and from September 1990 to August 1991, including 
service in the Southwest Asia theater of operations during 
the Persian Gulf War.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, that denied the appellant's claims of 
entitlement to service connection for the cause of the 
veteran's death and to eligibility for Dependents' 
Educational Benefits under Chapter 35, Title 38, United 
States Code.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's certificate of death reflects he died in July 
2003 and that the immediate cause of death was respiratory 
failure due to or as a consequence of lung cancer.  The 
appellant cites 38 C.F.R. § 3.317 (2007) and asserts that 
service connection is warranted for the cause of the 
veteran's death because his lung cancer is related to his 
Persian Gulf War service.  In support, she maintains that his 
lung cancer is related to multiple potential carcinogens, 
including being subjected to smoke emanating from oil fires 
and other environmental hazards to which he was exposed while 
serving in the Persian Gulf.  As such, she maintains that a 
VA medical opinion is necessary prior to the Board's 
adjudication of this claim.  Significantly, she does not 
contend that service connection is warranted for the cause of 
the veteran's death on the basis that his fatal lung cancer 
developed due to his exposure to herbicides during his 
Vietnam era service.  

Based on the above, the Board agrees with the appellant and 
finds that VA must solicit a medical opinion addressing the 
likelihood that the veteran's lung cancer is related to the 
environmental hazards to which he was exposed while serving 
in the Persian Gulf.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  As such, this matter must be remanded for 
further development.

In addition, the Board notes that in the context of a claim 
for Dependency and Indemnity Compensation (DIC) benefits, 
which includes a claim of service connection for the cause of 
the veteran's death, the United States Court of Appeals for 
Veterans Claims (Court) has held section 5103(a) notice must 
be tailored to the claim.  Hupp v. Nicholson, 21 Vet. 
App. 342 (2007).  The notice should include (1) a statement 
of the conditions, if any, for which a veteran was service 
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a previously service-connected condition; 
and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not 
yet service connected.  Id.

In this case, during his lifetime, service connection was in 
effect for lumbosacral strain, which was evaluated as 20 
percent disabling.  Because the appellant's appeal was 
certified to the Board in July 2005, it is not surprising 
that, to date, VA has not provided the appellant with notice 
consistent with the Court's holding in Hupp.  For this reason 
as well, the Board has no discretion and must remand this 
claim.  

In light of the foregoing, because the determination of the 
appellant's claim of eligibility for Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code is 
dependent on the adjudication of her cause of death claim, the 
Board concludes that these issues are inextricably intertwined, 
and thus consideration of the appellant's Chapter 35 claim must 
be deferred pending completion of the actions requested on remand 
since they may be dispositive of the outcome of the appeal on 
that issue.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the appellant 
and her representative a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The letter 
should explain, what, if any, 
information and (medical and lay) 
evidence not previously provided to VA 
is necessary to substantiate the 
appellant's claim.  The notice should 
include (1) a statement of the 
conditions for which the veteran was 
service connected at the time of his 
death; (2) an explanation of the 
evidence and information required to 
substantiate a DIC claim based on a 
previously service-connected condition; 
and (3) an explanation of the evidence 
and information required to 
substantiate a DIC claim based on a 
condition not yet service connected.  
The letter should indicate which 
portion of the evidence, if any, is to 
be provided by the veteran and which 
portion, if any, VA will attempt to 
obtain on her behalf.  The letter 
should also request that the appellant 
provide any evidence in her possession 
that pertains to the claim.  

2.  The RO should arrange for the 
veteran's claims folder to be reviewed 
by an appropriate VA examiner.  After 
his or her review, the examiner must 
opine as to whether it is at least as 
likely as not that the veteran's death 
was related to service, and in 
particular, whether his lung cancer was 
related to environmental toxins to 
which he was exposed while serving in 
the Persian Gulf.  The rationale for 
any opinion expressed should be 
provided in a legible report.  

3.  Then, the RO should readjudicate 
the appellant's claims.  In doing so, 
the RO must specifically consider 
38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.317.  If the benefits sought on 
appeal are not granted, the RO should 
issue a supplemental statement of the 
case and provide the appellant and her 
representative an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

